Court of Appeals, State of Michigan

                                                ORDER
                                                                              Elizabeth L. Gleicher
Heather Ann Kimball v Timothy Roland Pearson Jr                                 Presiding Judge

Docket No.     335639                                                         Michael J. Kelly

LC No.         2010-002626 DM                                                 Douglas B. Shapiro
                                                                                Judges



               Pursuant to the opinion issued concmTently with this order, this case is REMANDED for
further proceedings consistent with the opinion of this Court. We retain jurisdiction.

                Proceedings on remand in this matter shall commence within 56 days of the Clerk's
certification of this order, and they shall be given p1iority on remand until they are concluded. As stated
in the accompanying opinion, we remand this case to the trial court so that it may conduct an evidentiary
hearing on defendant's motion and reconsider its ruling. The proceedings on remand are limited to
this issue.

              The parties shall promptly file with this Court a copy of all papers filed on remand.
Within seven days after entry, appellant shall fi le with this Comi copies of all orders entered on remand.

               The transcript of all proceedings on remand shall be prepared and filed within 21 days
after completion of the proceedings.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 Jll 25 2011
                                         Date